ORDER
PER CURIAM.
Lee Moore (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) holding that Claimant failed to establish good cause for leaving his work and that Claimant was disqualified from receiving benefits under Section 288.050, RSMo.2000. On appeal, Claimant argues the Commission erred in denying him benefits because *693he established good cause for terminating his employment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).